DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant's arguments filed 9 November 2020 have been fully considered but they are not persuasive.
	Applicant argues with respect to claim 1 that ‘In this preferred embodiment, the light from the ambient environment 110 does not traverse "the transmissive lens means" as required in KIM, nor require a "DHOE between the observe and concave mirror element.’
	Examiner replies that Applicant is not arguing whether Kim teaches the features of the claimed invention, but rather is arguing with respect to the whether Applicant’s own disclosure teaches certain features in Kim.  Kim teaches the specifically-recited features of claim 1, as set forth on pages 3-4 of the previous Office Action, entered 7 August 2020.  Applicant has not argued regarding whether Kim teaches any of the limitations of claim 1.  Even if Kim teaches additional features, this does not preclude Kim from fully teaching claim 1 as expressly recited.

	Applicant argues with respect to claim 1 that ‘Further, these limitations and design preclude KIM from providing the degrees of optical design freedom enabled by the present invention; a compact, flat, foldable package; competitive and low cost manufacturing; and other innovative features.’
	Examiner replies firstly that Applicant’s contention is mere speculation, and is unsupported by any evidence.  Secondly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘a compact, flat, foldable package; competitive and low cost manufacturing; and other innovative features’) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the features argued by Applicant are merely alleged benefits of the invention, and are not actual features of the disclosed invention, let alone the invention as expressly recited in claim 1.

	Applicant argues with respect to claim 2 the same arguments presented with respect to claim 1.  Applicant is therefore referred to the corresponding reply set forth above.  Examiner also notes Applicant does not address the rejection of claim 2 under 35 U.S.C. § 112(b), as set forth on pages 2-3 of the previous Office Action.

	Applicant argues with respect to claim 3 ‘The representative use of the term "side panels" may be found at Fig. 61 referring to component 670 having the function to "enable the enclosure of the optical elements 20, 30, 21 in a volume covered by the smart phone or 
	Examiner replies that claim 3 recites an ‘augmented and virtual reality system in accordance with Claim 1, further comprising foldable side panels’ which is taught by figures 4A-4B and [0052] of Kim, which demonstrate the system in glasses form, and thus the temple arms of the glasses are foldable side panels.  Claim 3 does not require that the foldable side panels enclose the optical elements, but merely that the augmented and virtual reality system further comprise foldable side panels.  Again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant argues with respect to claim 4 the same arguments presented with respect to claim 1.  Applicant is therefore referred to the corresponding reply set forth above.

	Applicant argues with respect to claim 5, firstly, the same arguments presented with respect to claim 1.  Applicant is therefore referred to the corresponding reply set forth above.  Secondly, Applicant argues ‘KIM does not disclose an individual headset which functions as "audience performance receiver unit which receives an encoded signal from a projector/signal generator" in accordance with the present specification Fig. 75 and [243], and enables visible effects to the general audience.’
	Examiner replies again that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant argues features from the 

	Applicant argues with respect to claim 6 ‘PITTEL fails to teach or disclose a "second, rotational reflector means" shown as "second tilt mirror 716" in Fig. 81. This present invention enables full 4π, continuous rotation. It is also proposed that claim 6 would be allowable as a dependent of proposed Claim 9.’
	Examiner replies again that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The second rotational reflector means is not limited to precisely matching the second tilt mirror 716 in figure 81 of the present application.  Figure 3 (element 302), figure 14 (element 302), paragraph [0030], and paragraph [0047] of Pittel (US-2008/0018591) teach this feature since there are taught therein two separate micro-mirror devices (reflector means) which are rotatable along with the projector.

	Applicant argues with respect to claim 7 ‘LEE discloses a detachable image projector unit 230 which may be affixed to a pair of glasses 20 and project an image onto the glass 22. In its relevant claim 11, LEE teaches that the "beam [image] projector is configured to be attachable to user wearable glasses".  LEE never anticipates and here teaches away from the present invention where the integrated fully-functional, augment/virtual reality "user wearable glasses" may be removably affixed to a base wrist-mountable band including a directly viewable "watch screen".’
Examiner replies again that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 7 recites an ‘augmented and virtual reality system further comprising a transformable wristwatch to headset.’  Applicant does not address the actual claim language, nor does Applicant address the actual rejection or the specifically cited portions of Lee (US-2016/0124500) expressly set forth in the rejection.

	Applicant argues with respect to claim 8 that ‘claim 8 would be allowable with the limitation of a permanent "base wristband" if written as an independent claim in view of the teaching of the CIP of App 14/189,232, filed on February 25, 2014 and published at US 2015/0243068 on August 27, 2015 of the present invention which reads:’ and then Applicant proceeds to quote some portions from a specification.
	Examiner replies that Applicant does not address the actual rejection, nor has Applicant actually amended claim 8 to include the proposed features.  Furthermore, given that the cited paragraphs contain various alternative, it is not clear how any such claim would actually be recited.  The particular language of any claim formulated therefrom would need to be considered, after a formal amendment.

	Applicant argues with respect to claim 9 that ‘It is proposed that claim 9 would be allowable with the limitation of a transformable wristwatch to AR/VR "audience performance receiver unit which receives an encoded signal from a projector/signal generator" in accordance with the present specification Fig. 75 and [243].’
Examiner replies that Applicant does not address the actual rejection, nor has Applicant actually amended claim 9 to include the proposed features.  Furthermore, it is not clear how the claim would actually be recited merely from a reference to a figure and paragraph of the specification.  The particular language of any claim formulated therefrom would need to be considered, after a formal amendment.

	Conclusion:  There are no amendments to the claims, and Applicant’s arguments are fully addressed above.  All of the rejections set forth in the previous Office Action are maintained.  Therefore, the rejections set forth in the previous Office Action are repeated below, and the present Office Action is made final.

Claim Rejections - 35 USC § 112
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites, among other things, “a optional transmissive optical means”.  Since the transmissive optical means is recited as “optional”, it is not clear if claim 2 is meant actually to include the transmissive optical means.  Additionally, claim 2 recites, among other things, “a second, complementary, complex, curved reflector means, enabling the display of said display as a proscribed virtual distance” [emphasis added]?  If the virtual distance is proscribed (i.e., forbidden), then how is the display screen means displayed to a user as that virtual distance?  Again, the claim language is not clear.
	Thus, claim 2 is ambiguous, and therefore fails to particularly point out and distinctly claim the subject matter the inventor regards as the invention.

Claim Rejections - 35 USC § 102
6.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US-2017/0227764).
	Regarding claim 1:  Kim discloses an integrated augmented and virtual reality system (figs 2A-4C, fig 4E, [0008]-[0016] and [0018] of Kim) comprising: an integrated headset (figs 4A-4C and [0014]-[0016] of Kim) comprising a first partially-reflector surface means (fig 3A (210), fig 4A(210), [0036] and [0052] of Kim), a first transmissive lens means (fig 3A(320), fig 4A(320), [0044], and [0053] of Kim), a second reflector means (fig 3A(210), fig 4A(210), [0036], and [0052] of Kim – reflector for each eye), and a first display screen means (fig 3A (220), fig 4A (220), [0035]-[0040], and [0052] of Kim).
Regarding claim 2:  Kim discloses an augmented and virtual reality system in accordance with Claim 1 (as rejected above), further comprising a complex, curved first reflector means (fig 3A(210), fig 4A(210), [0036] and [0052] of Kim), a optional transmissive optical means (fig 3A(320), fig 4A(320), [0044], and [0053] of Kim), a second, complementary, complex, curved reflector means (fig 3A(210), fig 4A(210), [0036], and [0052] of Kim – reflector for each eye), enabling the display of said display screen means to a user as a proscribed virtual distance (fig 4C(445) and [0057] of Kim).
	Regarding claim 3:  Kim discloses an augmented and virtual reality system in accordance with Claim 1 (as rejected above), further comprising foldable side panels (figs 4A-4B and [0052] of Kim – in glasses form, so the temple arms of the glasses are foldable side panels).
	Regarding claim 4:  Kim discloses an augmented and virtual reality system in accordance with Claim 1 (as rejected above), further comprising at least one of the following: a computational means (fig 4E(415) and [0062] of Kim), a positional sensor means (list recited in the alternative), an environmental sensor means (list recited in the alternative), a user monitor means (list recited in the alternative), a full occlusion, virtual reality shield or cover (fig 4A and [0052] of Kim – frame covers eyes of observer), an external camera means (list recited in the alternative) and an external camera FOV displacement means (list recited in the alternative).
	Regarding claim 5:  Kim discloses an augmented and virtual reality system in accordance with Claim 1 (as rejected above), further comprising an individual headset (figs 4A-4B and [0052]-[0054] of Kim) and/or accessories having a data receiver means enabling the receipt of a data set from a projector means (fig 4C(225), fig 4E(455), [0034], [0052], and [0061] of Kim – interface 455 enables receipt of data set from projector 225), and a means to respond to said data set with the designated commands or operations (fig 4E(415) and [0061]-[0062] of Kim).

7.	Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pittel (US-2008/0018591).
	Regarding claim 6:  Pittel discloses an entertainment system (fig 1 and [0026] of Pittel – includes image projection, and can therefore be considered an entertainment system) comprising: a data/image projector means having a gimbal light/data source element enabling 360-degree rotation following a single-axis rotating frame (fig 6B(501), fig 5(503), and [0036] of Kim), said frame comprising a first reflector means and second, rotational reflector means (fig 3A(302), fig 14(302), [0030], and [0047] of Pittel – micro-mirror devices used to reflect projected light for projected imaging, and are rotatable along with the projector; can have two separate micro-mirror devices (reflector means), one for visible light and the second for infrared light).

8.	Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US-2016/0124500).
	Regarding claim 7:  Lee discloses an augmented and virtual reality system (fig 1, figs 11A-11D, and [0112]-[0114] of Lee) further comprising a transformable wristwatch (figs 7A-8F and [0090]-[0101] of Lee) to headset (figs 17-21 and [0129]-[0143] of Lee – transformed from a watch-type device to a headset-type device by modifying projector installation).
Regarding claim 8:  Lee discloses an augmented and virtual reality system in accordance with Claim 7 (as rejected above), further comprising having a base wristband (fig 1(110) and [0057] of Lee).
	Regarding claim 9:  Lee discloses an augmented and virtual reality system in accordance with Claim 7 (as rejected above), further comprising an optical wavelength (UV-Visible IR) receiver (fig 18A(232) and [0133]-[0135] of Lee) and external display elements (fig 20(22), [0134] and [0141]-[0143] of Lee).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616